                              UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF NORTH CAROLINA

                             Civil Action No.: 1:19-cv-00593-LCB-JLW

  ZION WILLIAMSON,                                )
                                                  )
           Plaintiff,                             )
                                                  )
  v.                                              )   NOTICE OF SPECIAL APPEARANCE
                                                  )      OF LARRY A. STRAUSS
  PRIME SPORTS MARKETING, LLC,                    )
  and GINA FORD,                                  )
                                                  )
        Defendants.                               )
  ____________________________________

           Pursuant to Local Rule 83.1(d) of the Middle District of North Carolina, Larry A. Strauss

  of the Law Firm of Gary, Williams, Parenti, Watson and Gary, P.L.L.C. files this Notice of Special

  Appearance on behalf of the Defendants Prime Sports Marketing, LLC, and Gina Ford. In support

  of the Notice, the undersigned states:

           1.      Mr. Strauss is a member in good standing of the Florida Bar.

           2.      Mr. Strauss has associated with Alvin L. Pittman of the Law Office of Alvin L.

  Pittman, who is a member of the North Carolina Bar and is admitted to practice before this Court.

  Mr. Pittman has already entered an appearance as counsel for Defendants in this action [DE 8].

           3.      Mr. Strauss has read the Local Rules of this Court and agrees to Comply with the

  provisions of Local Rule 83.1(d) in all respects.

  Dated: August 26, 2019

           Respectfully submitted,

By:    /s/ Willie E. Gary                             By:    /s/ Larry A. Strauss
      Willie Gary, Esq. (Fla. Bar No. 187843)*              Larry A. Strauss, Esq. (Fla. Bar No. 0654671)*
      Law Offices of Gary, Williams, Parenti,               Law Offices of Gary, Williams, Parenti,
      Watson & Gary, PLLC                                   Watson & Gary, PLLC
      Waterside Professional Building                       Waterside Professional Building


                                                 Page 1 of 2


           Case 1:19-cv-00593-LCB-JLW Document 15 Filed 08/26/19 Page 1 of 2
 221 S.E. Osceola Street                             221 S.E. Osceola Street
 Stuart, FL 34994                                    Stuart, FL 34994
 Phone: (772) 283-8260                               Phone: (772) 283-8260
 weg@williegary.com; dpk@williegary.com              larry@williegary.com; vs@williegary.com
 * Local Rule 83.1(d) Special Appearance             * Local Rule 83.1(d) Special Appearance

                                               By:      /s/ Alvin L. Pittman
                                                     Alvin L. Pittman, Esq. (N.C. Bar No. 8460)
                                                     Law Offices of Alvin L. Pittman
                                                     Airport Center Building
                                                     5901 W Century Boulevard, Suite 412
                                                     Los Angeles, CA. 90045
                                                     Tel: (310) 337-3077
                                                     Fax: (310) 337-3080
                                                     Office@pittman-law.com

                                                     Attorneys for the Defendants


                               CERTIFICATE OF SERVICE
       I certify this Notice of Special Appearance was filed with the Clerk of Court on August

26, 2019 using the CM/ECF system and, as such, was served on all parties via ECF.

                                      /s/ Larry A. Strauss
                                    Larry A. Strauss, Esq. (Fla. Bar No. 0654671)*
                                    Gary, Williams, Parenti, Watson and Gary, P.L.L.C.
                                    221 SE Osceola Street | Stuart, Florida 34994
                                    Tele: (772) 283-8260 | Fax: (772) 220-3343
                                    larry@williegary.com; vs@williegary.com;
                                    dpk@williegary.com
                                    * Local Rule 83.1(d) Special Appearance




                                          Page 2 of 2


      Case 1:19-cv-00593-LCB-JLW Document 15 Filed 08/26/19 Page 2 of 2
